Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Election/Restrictions
Claims 10-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

         Claim Objection
Claim 1 is objected for claim language “a first layer stack provided in a first area of a substrate” ….. “second- and third-layer stacks in a second area of the substrate” can be interpreted as “a first stack comprising of…” or “a first layer comprising of a stack of…” and second- and third-layer stacks can have same interpretation. 
Claim 2 is objected for claim language “wherein the memory cell includes a first member, and the first portion includes the first member”. Claim 1 limitation “a first portion provided between the second layer stack and the third layer stack…”. The first memory cell includes and first member and the first portion includes the first member, while first portion is between the second layer stack and the third layer stack, appropriate correction is required.
Similar corrections are suggested for other pending claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0263029, hereinafter Kim).
	With respect to claim 1, Kim discloses a memory device (Fig. 35) comprising: a first layer stack (there are multiple stacks) provided in a first area (left side stack on a portion of 100) of a substrate (100); second and third layer stacks (middle stacks) provided in a second area of the substrate (middle stacks on second and third portions of the substrate); a memory cell provided in the first layer stack (Para 0014); and a first portion provided between the second layer stack and the third layer stack (portion between the middle stacks).
	Kim in the same embodiment does not explicitly disclose a first mark portion provided in the second layer stack; and a second mark portion provided in the third layer stack.
	In another embodiment, Kim discloses a first mark portion provided in the second layer stack; and a second mark portion provided in the third layer stack (Para 0014, 0021, 0024, 0043 and 0065- reference mark). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s first embodiment by adding second embodiment’s disclosure in order to provide reference point for dicing. 
	With respect to claim 2, Kim discloses wherein the memory cell includes a first member, and the first portion includes the first member (Para 0005, 0014 and 0046- memory cell on a region).
With respect to claim 3, Kim discloses wherein the memory cell includes: a first insulating layer (340) provided in the first layer stack (Fig. 35) and extending in a first direction perpendicular to a surface of the substrate (340 is perpendicular to substrate 100); a memory layer (310) between the first insulating layer and the first layer stack; a first semiconductor layer (330) between the first insulating layer and the memory layer (330 is between 340 and 310) and the first portion includes: a second insulating layer (Fig. 35, 340 of second cell) provided between the second layer stack and the third layer stack (second cell is between second and third stacks), and expanding in the first direction and a second direction intersecting the first direction (340 extends vertically and horizontally); an intermediate layer (310) provided between the second  insulating layer and the second layer stack (310 is between 340 and the second stack on one side) and between the second insulating layer and the third layer stack (310 is between 340 and third stack on the other side); and a second semiconductor layer (330 of second cell) provided between the intermediate layer and the second insulating layer (330 is between 340 and 310 of second cell).
With respect to claim 4, Kim discloses wherein a material of the second insulating layer is identical to a material of the first insulating layer (340 of first and second memory cells are identical), a material of the intermediate layer is identical to a material of the memory layer (310 of first and second memory cells are identical), and a material of the second semiconductor layer is identical to a material of the first semiconductor layer (330 of first and second memory cells are identical).
With respect to claim 5, Kim discloses wherein the memory cell includes a first member, and the first portion includes a second member which differs from the first member (Fig. 35; Para 0046- there are multiple memory cells on a region).
With respect to claim 8, Kim discloses wherein the first portion includes cylindrical portions arranged in a direction parallel to a surface of the substrate (Fig. 35; the region parallel to substrate 100 with multiple stacks can be cylindrical).
With respect to claim 9, Kim discloses wherein the second stack layer and the third stack layer include staircase structures in end portions of the second layer stack and the third layer stack in a third direction (Fig. 41 & 43), the third direction being parallel to a surface of the substrate (stair case is parallel to the substrate). 

        Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Barasker et al. (US 10,020,314, hereinafter Barasker).
With respect to claim 6, Kim discloses wherein the first layer stack includes a first layer and a second layer (Para 0242 - 115 and 125 alternately stacked), the second layer stack includes a third layer and a fourth layer (Para 0242 – 117 and 127 are alternately stacked).
Kim does not explicitly disclose that a material of the third layer differs from a material of the first layer and differs from a material of the second layer.
In an analogous art, Baraskar discloses that a material of the third layer differs from a material of the first layer and differs from a material of the second layer (Col. 10-lines 15-20; Col. 13- lines 58-60). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s device by adding Baraskar’s disclosure in order to form control gates for memory cells.
	With respect to claim 7, Kim discloses wherein a material of the fourth layer differs from the material of the first layer and is identical to the material of the second layer (Para 0045- insulation layers and sacrificial layers are alternately stacked; first and third layers can comprise of an insulator; second and fourth layers can be sacrificial layers). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816